Citation Nr: 1146682	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-26 177	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disability, status post repair of the anterior cruciate ligament and torn meniscus cartilage.

3.  Entitlement to service connection for bilateral upper extremity radiculopathy and neuropathy characterized by numbness of the hands (that is, aside from the already service connected and separately rated bilateral carpal tunnel syndrome).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from January 2003 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision granted the Veteran's claim for service connection for a cervical spine disorder and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from May 8, 2006, the date of receipt of this claim.  The decision also granted service connection for her right knee disability and assigned an initial 10 percent rating also retroactively effective from May 8, 2006.  Her appeal is for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating, VA must consider whether to "stage" the rating to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at others).  

There initially were six claims on appeal - those already mentioned for higher initial ratings for the cervical spine and right knee disabilities, but also for service connection for posttraumatic stress disorder (PTSD), sleep apnea, upper extremity radiculopathy and neuropathy, and back pain.  In July 2008, so during the pendency of this appeal, the RO increased the initial rating for the Veteran's cervical spine disability from 0 to 10 percent with the same retroactive effective date of May 8, 2006.  She has continued her appeal, arguing that she is entitled to an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for this disability, absent any express indication to the contrary).


An even more recent December 2008 RO decision also granted her claims for service connection for an anxiety disorder, left carpal tunnel syndrome, and right carpal tunnel syndrome, and assigned an initial 10 percent rating for each of these disabilities retroactively effective from May 8, 2006.  As well, the decision granted her claims for service connection for a low back disability and sleep apnea and assigned initial 20 and 50 percent ratings, respectively, also retroactively effective from May 8, 2006.  However, these claims are no longer at issue because she did not separately appeal either those initial ratings or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal these "downstream" issues).

The claims that are still at issue require further development before being decided, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Evidence in the file suggests the Veteran continues to receive ongoing treatment for her cervical spine and right knee disabilities, but the treatment records concerning these disabilities only date up to August 2006, so apparently do not address the additional evaluation and treatment she has received during the several years since.  The evidence in the file also suggest she is receiving ongoing treatment from a private physician, Dr. D.S., for her cervical spine disability; but no records from this doctor dated since December 2005 have been obtained and associated with the claims file for consideration, so also seemingly are incomplete.  VA is obligated to try and obtain these additional records before deciding the appeal of these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).


The Veteran also last had VA compensation examinations for these disabilities in October 2008, so more than 3 years ago, and she alleges they are now considerably worse.  So she needs to be reexamined to reassess the severity of these disabilities.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); and Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, regarding the issue of entitlement to service connection for upper extremity radiculopathy and neuropathy, characterized as numbness of the hands, the Board finds this claim also must be remanded because it is "inextricably intertwined".  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  As it stands, the Veteran's cervical spine disability - the degenerative arthritis - does not include any associated radiculopathy affecting her upper extremities, i.e., shoulders, arms, and hands.  But, significantly, the RO's December 2008 decision granted service connection for bilateral (i.e., right and left) carpal tunnel syndrome (CTS), in the process assigning a 10 percent rating for each wrist and hand.  She therefore already is receiving compensation at this level for the numbness in her hands, albeit on account of the CTS rather than her cervical spine disability, meaning it would potentially violate VA's anti-pyramiding regulation - see 38 C.F.R. § 4.14, to additionally compensate her for this very same symptom, even if attributable to a different diagnosis.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's more recent VA outpatient and private treatment records for the disabilities currently at issue on appeal, meaning dated since 2005 in the case of the private treatment records and since 2006 in the case of her VA outpatient treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (e)(1), (e)(2).

2.  Next schedule a VA compensation examination to reassess the severity of her cervical spine and right knee disabilities.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on her pending claims for higher initial ratings for these disabilities.  See 38 C.F.R. § 3.655.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  


The examiner must describe all symptoms referable to these service-connected disabilities, including any neurological pathology such as neuropathy or radiculopathy affecting either upper extremity.  
This includes, in particular, indicating whether the numbness in the Veteran's hands is entirely attributable to the carpal tunnel syndrome (CTS) that also has been service connected and separately rated as 10-percent disabling for each wrist and hand.

In addition, in reporting the results of range-of-motion testing of the cervical spine and right knee, the examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability - such as additional limitation of motion, on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups by quantifying just how much in these circumstances the Veteran's range of motion is further restricted.

As well, the examiner should indicate whether there is ankylosis, instability, subluxation, etc., also, in the case of the instability and subluxation, clarifying whether it is slight/mild, moderate or severe.

Still additional indication is needed as to whether there is arthritis in the right knee.

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


